   Case 3:21-mj-06013-DEA Document 1 Filed 03/17/21 Page 1 of 3 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                     :    CRIMINAL COMPLAINT
                                             :
        v.                                   :    Mag. No. 21-6013 (DEA)
                                             :                          RECEIVED
JOEL PEREZ-NAJERA,                           :
  a/k/a “Joel Anibal Perez-Najera,”          :                          MARCH 17, 2021
  a/k/a “Joel Perez”                         :                          At: XX12:05PM
                                                                            8:30________.m
                                                                        WILLIAM T. WALSH
                                                                             CLERK


      I, Romeo Lopez, the undersigned complainant being duly sworn, state
that the following is true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

      I further state that I am a Deportation Officer with the United States
Department of Homeland Security, Immigrations and Customs Enforcement,
and that this complaint is based on the following facts:

                             SEE ATTACHMENT B

continued on the attached pages and made a part hereof.

                                 6520(2/23(=
                               Romeo Lopez
                               Deportation Officer
                               Immigration and Customs Enforcement
                               United States Department of Homeland Security

Attested to by telephone pursuant to
Fed. R. Crim. P. 4.1(b)(2)(A)
on March 17, 2021,
in the District of New Jersey



HONORABLE DOUGLAS E. ARPERT            ______
                                       __________________________________
                                           ____
                                           __ _ ___________
                                                         _ _______
UNITED STATES MAGISTRATE JUDGE         Signature ooff J
                                                      Judicial
                                                       udici
                                                          ciial
                                                             a Offic
                                                                Officer
   Case 3:21-mj-06013-DEA Document 1 Filed 03/17/21 Page 2 of 3 PageID: 2




                                ATTACHMENT A

     On or about February 21, 2021, in Mercer County, in the District of
New Jersey, and elsewhere, the defendant,

                           JOEL PEREZ-NAJERA,
                       a/k/a “Joel Anibal Perez-Najera,”
                              a/k/a “Joel Perez,”

being an alien who was deported and removed and had departed the United
States while an order of deportation and removal was outstanding subsequent
to his conviction for the commission of an aggravated felony, and thereafter,
without the express consent of the Secretary of Homeland Security of the
United States to reapply for admission prior to his reembarkation at a place
outside the United States, did knowingly and voluntarily enter and was found
in the United States.

      In violation of Title 8, United States Code, Sections 1326(a) and (b)(2).
   Case 3:21-mj-06013-DEA Document 1 Filed 03/17/21 Page 3 of 3 PageID: 3




                               ATTACHMENT B

      I, Romeo Lopez, am a Deportation Officer with the Department of
Homeland Security, Immigration and Customs Enforcement. I am fully familiar
with the facts set forth herein based on my own investigation, my
conversations with other law enforcement officers, and my review of reports,
documents, and other items of evidence. Where statements of others are
related herein, they are related in substance and part. Because this criminal
complaint is being submitted for a limited purpose, I have not set forth each
and every fact that I know concerning this investigation.

      1.    The defendant, JOEL PEREZ-NAJERA, a/k/a “Joel Anibal Perez-
Najera,” a/k/a “Joel Perez,” (hereafter “PEREZ-NAJERA”) is a native and citizen
of Guatemala and is not a citizen of the United States.

      2.    On or about March 10, 2011, PEREZ-NAJERA was convicted of an
aggravated felony in the Superior Court of Connecticut, Judicial District of
Stamford/Norwalk, of burglary, third degree, in violation of C.G.S.A. § 53a-103,
and he was sentenced to three years’ imprisonment.

     3.    Following this conviction, on or about November 10, 2011, PEREZ-
NAJERA was ordered removed from the United States to Guatemala by an
Immigration Judge.

      4.   On or about September 27, 2012, PEREZ-NAJERA was removed
from the United States to Guatemala while the above-referenced order of
removal was outstanding.

       5.     Following his removal, PEREZ-NAJERA re-entered the United
States without permission on an unknown date. On or about February 21,
2021, PEREZ-NAJERA was arrested in or around Trenton, New Jersey, by
officers of the Trenton Police Department, and was charged with two counts of
simple assault, in violation of N.J.S.A. § 2C: 12-1a(1).

      6.    A fingerprint analysis revealed that PEREZ-NAJERA is the same
individual who was convicted of the aggravated felony offense set forth in
paragraph 2, above, and who was removed from the United States to
Guatemala, as set forth in paragraph 4 above.

      7.    A review of relevant databases revealed that the Secretary of
Homeland Security of the United States did not expressly consent to PEREZ-
NAJERA reapplying for admission to the United States prior to his
reembarkation at a place outside the United States, or his reentry into the
United States.
